DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8) in the reply filed on 23 April 2021 is acknowledged. The traversal is on the grounds that Group I and II are not mutually exclusive. The examiner concurs with applicants argument in the reply filed on 23 April 2021, therefore the restriction between Groups I (Claims 1-8) and Group II (Claims 9-14) has been withdrawn.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Group I/II (Claims 1-14) and Group III (Claims 15-20), the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 April 2021.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement is made of applicant’s claim for domestic priority under PRO 62/842,341.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2019 was considered by the examiner. Non-patent literature references 4 and 6 have not been considered because a translation of reference 4 was not provided and the link provided in the IDS for reference 6 leads to a broken webpage. 

Claim Status
Claims 1-20 are pending.
Claims 15-20 are withdrawn.
Claims 1-14 are rejected.
Claims 6 are objected to.

Claim Interpretation
In Claim 5, the recitation of “the anodized aluminum oxide is formed from the aluminum layer” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113), therefore Claim 5 is being interpreted with said limitation.

Claim Objections
Claim 6 is objected to because of the following informalities:  “-.04” should be corrected to “-0.04”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Curran et al. (US 2017/0051426, Curran).
Regarding Claim 1, Curran teaches a component for an electronic device comprising a substrate (Claim 1), and an anodized aluminum oxide layer formed on the surface of the substrate (Claim 1). Regarding the anodizing aluminum oxide layer having a thickness greater than 4 μm and an L* value in a CIELAB color space greater than 85, Curran teaches a anodized film thickness of 10 μm or more to achieve high clarity of an L*>85 (Paragraph [0060]), which anticipates the claim, or alternatively an L*>80 (Paragraph [0060]), which overlaps the instant range and is therefore prima facie obvious, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claims 2-3
Regarding Claim 4, Curran teaches all of the limitations of the component of claim 1. Regarding a stop layer between the substrate and the anodized aluminum oxide layer, Curran teaches an enriched zinc layer disposed at the interface between the substrate and anodizing layer (see Paragraphs [0038], [0052]; Figure 1c), and further the inclusion of micro-alloying elements, such as copper (Paragraphs [0052], [0054]; Figure 4), enrich at the interface better than zinc (Paragraph [0052]; element 216 – Figures 2 and 4), thereby displacing zinc at the interface between the substrate and anodizing layer (see Figure 4 EELS spectra), resulting in a stop layer that includes the micro-alloying element (Figures 2 and 4). Curran further teaches that this stop layer is less than 20 nm (see Figure 4 EELS spectra), which falls within the instantly specified range, and that possible elements for use as micro-alloying elements, which would form said stop layer, are: osmium, iridium, and platinum (Paragraph [0052]), all of which fall within the instantly claimed “platinum group metals” grouping.
Regarding Claim 7, Curran teaches all of the limitations of the component of claim 1. The examiner submits any possible surface is, by definition, three-dimensional, since any physical object has a definite thickness. Therefore, the component of Curran would, by definition, be three dimensional. 
Regarding Claim 8, Curran teaches all of the limitations of the component of claim 1. Curran teaches wherein the anodized oxide layer comprises a thickness of less than 200 μm; Curran teaches a specific embodiment for a thickness of the anodized layer of about 15μm (Paragraph [0060]), which anticipates the instant range, and generally larger than 10 μm (Paragraph [0060]), which overlaps the instant range, and overlapping/abutting ranges are prima facie obvious. Id.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Curran as applied to Claim 1 above.
Regarding Claim 5, Curran teaches all of the limitations of the component of claim 1. Curran further teaches an enriched zinc layer disposed at the interface between the substrate and anodizing layer (see Paragraphs [0038], [0052]; Figure 1c), and further the inclusion of micro-alloying elements, such as copper (Paragraphs [0052], [0054]; Figure 4), enrich at the interface better than zinc (Paragraph [0052]; element 216 – Figures 2 and 4), thereby displacing zinc at the interface between the substrate and anodizing layer (see Figure 4 EELS spectra), resulting in an aluminum layer that includes the micro-alloying element (Figures 2 and 4). Curran further teaches that this stop layer is less than 20 nm (see Figure 4 EELS spectra), which falls within the instantly specified range, and that a possible element for use as micro-alloying element is silver (Paragraph [0052]), in an amount that is at most 0.1 % wt. (Paragraph [0007]), which applicants define as a grain refiner (see Claim 14), and overlaps with the instantly disclosed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 6, Curran teaches all of the limitations of the component of claim 1. Curran further teaches a b* value in the CIELAB color space -0.04 to 0.4; Curran teaches preferably < 0.5 (Paragraph [0060]), which overlaps the instant range, and overlapping/abutting ranges are prima facie obvious. Id.
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (“Preparation of Aluminum Coatings Containing Homogenous Nanocrystalline Microstructures Using the Cold Spray Process”, Hall).
Regarding Claims 9-12, Hall teaches a coating on a substrate (Title, see Figure 8), comprising an aluminum layer (Title), having a surface area ratio of grains with a major surface .
Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilty et al. (“On the Formation of Lightweight Nanocrystalline Aluminum Alloys by Electrodeposition”, Hilty).
Regarding Claims 9 and 11-14, Hilty teaches a coating on a substrate (Page 2625, Col. 2, Paragraph 1) comprising aluminum (Abstract – Al-Mn and Al-Zr alloys), having a surface area ratio of grains with a major surface dimension greater than 1 micron to grains with a major surface dimension less than 1 micron, wherein the surface area ratio is less than about 0.1; Hilty teaches a stable grain size for the Al-Mn and Al-Zr alloys <100 nm (Abstract), which would result in the ratio being 0 and therefore anticipates the surface area ratio for claims 9 and 11-12. Hilty further teaches a thickness up to about 0.5 mm (500 μm) (Page 2625, Col. 1, Paragraph 5; Figure 2), which overlaps with instant claim 9, and overlapping/abutting ranges are prima facie obvious. Id. Further the composition of an Al-Zr alloy as the coating (Abstract), with approximately 2.0-8.0 atom% Zr (Figure 3), which corresponds to 0.6-2.5% wt. Zr, which falls within the instantly disclosed weight of grain refiner, thereby satisfying the limitations of claims 13-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784